Citation Nr: 1436244	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a post-operative incisional scar and muscle injury of the right thigh with retained foreign bodies.

2.  Entitlement to a rating in excess of 30 percent for scars and a muscle injury of the left thigh and tibia, with retained foreign bodies of the left leg, below the knee, residual muscle hernia and popliteal space.

3.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the right knee.

4.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the left knee.


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1943 to November 1945.  His decorations include the Combat Infantryman Badge and he is the recipient of a Purple Heart medal.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO, inter alia, denied the Veteran's claims for higher ratings for traumatic arthritis of the right knee under Diagnostic Code 5010; traumatic arthritis of the left knee under Diagnostic Code 5010; a post-operative incisional scar of the right thigh with retained foreign bodies; and scars and muscle injury of the left thigh and tibia, with retained foreign bodies of the left leg, below the knee, residuals muscle hernia and popliteal space.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Pittsburgh, Pennsylvania, which has certified the appeal to the Board.

In July 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  During the hearing, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

In August 2010 and September 2012, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action.  

In a June 2013 rating decision, the AMC, inter alia, awarded separate 10 percent ratings, each, for right and left knee limitation of flexion under Diagnostic Code 5260, effective May 14, 2013.  The AMC also awarded  separate 10 percent ratings, each, for right and left knee limitation of extension under Diagnostic Code 5261, effective May 14, 2013. 

In October 2013, the Board again remanded the claims on appeal to the RO, via the AMC,  for further action, to include additional development of the evidence.

In a December 2013 rating decision, the AMC, inter alia, awarded a 30 percent rating for a post-operative incisional scar and muscle injury of the right thigh with retained foreign bodies, as well as a 30 percent rating for scars and a muscle injury of the left thigh and tibia, with retained foreign bodies of the left leg, below the knee, residual muscle hernia and popliteal space.  As the Veteran was not granted the full benefit sought, the issues of a higher rating for a post-operative incisional scar and muscle injury of the right thigh and for scars and muscle injury of the left thigh and tibia remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeals.

The Board's decision on  the claims for higher ratings for scars and a muscle injury of the left thigh and tibia, as well as for right and left knee traumatic arthritis, is set forth below.  The remaining claim on appeal is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim decided herein have been accomplished. 

2.  The maximum schedular rating assignable for an injury to Muscle Group XII is 30 percent; there is no indication that the Veteran's scars and muscle injury of the left thigh and tibia with retained foreign bodies of the left leg involves additional impairment warranting evaluation under any different or separate diagnostic code(s).

3.  The applicable schedular criteria have been adequate to rate the scars and muscle injury of the left thigh and tibia with retained foreign bodies of the left leg, below the knee, at all points pertinent to this appeal.

4.  Since the October 29, 2007 claim for an increased rating, the Veteran's right knee traumatic arthritis resulted in reduced range of motion that included extension to no less than five degrees and flexion to no less than 105 degrees with degenerative or traumatic arthritis documented on imaging studies; but was not productive of locking; ankylosis, subluxation, lateral instability; impairment of the tibia or fibula, genu recurvatum, dislocation or removal or the semilunar cartilage.

5.  Since the October 29, 2007 claim for an increased rating, the Veteran's left knee traumatic arthritis resulted in reduced range of motion that included extension to no less than five degrees and flexion to no less than 85 degrees with degenerative or traumatic arthritis documented on imaging studies; but was not productive of locking; ankylosis, subluxation, lateral instability; impairment of the tibia or fibula, genu recurvatum, dislocation or removal or the semilunar cartilage.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for scars and a muscle injury of the left thigh and tibia with retained foreign bodies of the left leg are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) 4.7, 4.73, Diagnostic Code 5312 (2013). 

2.  The criteria for a rating in excess of 10 percent for right knee traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 4.124a, 5003, 5260 (2013).

3.  The criteria for a rating in excess of 10 percent for left knee traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 4.124a, 5003, 5260 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  De Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

 In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Id.

Furthermore, with respect to claims for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).



VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A March 2008 letter provided such notice with regard to the Veteran's claims for an increased rating for traumatic arthritis of the knees and scars of the left thigh and tibia.  This letter indicated what information and evidence was needed to substantiate each claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations.  The September 2008 rating decision reflects the RO's initial adjudication of the claims for an increased rating after the issuance of the March 2008 letter.  Thereafter, the May 2009 statement of the case (SOC) set forth specific criteria for higher rating for muscle injuries to Group XI and scars, arthritis and knee impairments (the timing and form of which suffices, in part, for Dingess/Hartman).

In addition, a March 2014 supplemental statement of the case (SSOC) informed the Veteran of the applicable criteria for a higher rating for injuries to Muscle Groups XII.  Although the Veteran's claim for an increased rating for scars and a muscle injury to the left thigh was not readjudicated after the issuance of the March 2014 SSOC, the Veteran has suffered no prejudice from this timing deficiency as he is in receipt of the highest schedular rating for the disability.  Moreover, the Board notes that there has been no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's VA treatment records (requested by the Board in its August 2010, September 2012 and October 2013 remands).  Also in accordance with the October 2013 remand, the AOJ attempted to obtain a November 2012 Scars Disability Benefits Questionnaire (DBQ), but determined that such a record was not exist in February 2014.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeals are various written statements provided by the Veteran and his representative, on his behalf.

The Board points out that that the Veteran was provided the opportunity to orally set forth his contentions during his hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the July 2010 hearing, the undersigned enumerated the issues on appeal, to include the matters of higher ratings for the disabilities here at issue.  The Veteran provided testimony regarding his lower extremity symptoms, including that he experienced numbness in his lower extremities that inhibited his ability to walk and that he retained shrapnel in his lower extremities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, additional, pertinent evidence was added to the record pursuant to the subsequent remands; hence, any omission in this regard was not prejudicial to the Veteran.  As such, the hearing was legally sufficient. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of the claims..  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

At the outset, the Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

A.  Muscle Injuries to the Left Thigh

As noted in the Introduction, the AMC had assigned a 30 percent rating for the scars and muscle injury of the left thigh, effective October 29, 2007, in a December 2013 rating decision.  In assigning this 30 percent rating, the AMC rated the Veteran's scars and muscle injury of the left thigh as a Muscle Group XII injury under 38 C.F.R. § 4.73, Diagnostic Code 5312.  The maximum schedular rating for an injury to Muscle Group XII is 30 percent; a higher schedular rating under the diagnostic code is not assignable.  Moreover, there is no indication on the current record that the Veteran's scars and muscle injury of the left thigh involves additional impairment warranting evaluation under different or separate diagnostic code(s).  In that regards, the November 2012 VA examiner found that the only muscle groups affected by the Veteran's service-connected left thigh disability was Muscle Groups XII.  A November 2013 VA examiner indicated that the Veteran's left thigh disability impacted his gastrocnemius muscle; the Board notes that such muscle are located in the anterior of the leg and are contemplated under Muscle Group XII.  

As such the claim for a higher rating  essentially lacks legal merit, and, under these circumstances, no higher rating for muscle injuries to the left thigh is assignable.


B.  Right and Left Knee Traumatic Arthritis

Historically, the Veteran's right and left knee disabilities have been characterized as traumatic arthritis, and the ratings have been assigned under the diagnostic code for traumatic arthritis (Diagnostic Code 5010).In a June 2013 rating decision, a separate 10 percent rating each for right and left knee limitation of flexion as well as a separate 10 percent rating each for right and left knee limitation of extension were awarded, all effective May 14, 2013.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, a 10 percent is warranted where flexion was limited to 45 degrees.  A rating of 20 percent is warranted where flexion was limited to 30 degrees and a rating of 30 percent is warranted were flexion was limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a 10 percent rating is warranted where extension was limited to 10 degrees and a 20 percent rating is warranted where extension was limited to 15 degrees.  A rating of 30 percent is warranted where extension was limited to 20 degrees while a 40 percent rating is warranted where extension was limited to 30 degrees.  A 50 percent is warranted where extension was limited to 45 degrees.  38 C.F.R. § 4.71a.  

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

The VA General Counsel has also held that separate ratings may be assigned for arthritis resulting in limited or painful motion (under Diagnostic Code 5003) and for instability (under Diagnostic Code 5257).  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997)  

Under Diagnostic Code 5257, for evaluating "other" disability of the knee such as recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight disability, a 20 percent rating is assigned for moderate disability, and a 30 percent rating is assigned for severe disability.38 C.F.R. § 4.71a.

The terms "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

A December 2007 VA treatment note reflects the Veteran's reports that his knees were "giving out" and that he was no longer able to straighten them.  Physical examination revealed minimal effusion in the bilateral knees as well as an antalgic gait.  Range of motion was found to be from five degrees of "flexion contracture" to 120 degrees with tricompartmental crepitus.  The provider noted that a private X-ray had shown varus degenerative joint disease.

An April 2008 VA examination report documents  the Veteran's complaints of knee pain and weakness, with the left more painful and weak than the right, as well as stiffness and swelling.  Other symptoms were reported to include fatigability and lack of endurance.  Heat, redness, the sensation of locking, dislocation, recurrent subluxation, inflammatory constitutional symptoms or prosthesis were denied.  Flare-ups, which were caused by walking or standing, caused pain to be moderately severe, and were alleviated with the use of Tylenol and rest.  The durations of such flare-ups were reported to vary and such flare-ups limited the Veteran's functioning as he reported having to sit down and elevate his legs.  He reported being unable to use the stairs, having difficulty getting in and out of the bathtub, being unable to stand for more than a few minutes and that his walking is limited to less than 50 yards.

Physical examination conducted in April 2008 VA found mild evidence of bony enlargement with joint line tenderness in the right knee and some bony enlargement in the left knee.  The right and left knees were found to be stable with negative Lachman, McMurray and Drawer testing.  Range of motion testing revealed mild crepitus in the right knee and moderate crepitus in the left knee.  Right knee flexion was found to be to 110 degrees with discomfort at the end of point of motion and extension was found to be to zero degrees without pain.  Left knee flexion was found to be to 90 degrees with pain at the end of point of motion and extension was found to be to zero degrees with no expression of pain.  Repetitive motion testing revealed right knee flexion to be to 105 degrees and left knee flexion to be to 85 degrees, both due to increased pain.

A May 2008 VA orthopedic surgery note reflects the Veteran's complaints of extremely painful knees and that he was unable to ambulate more than 40 or 50 yards at a time.  Physical examination revealed minimal effusion and a varus deformity, both bilaterally, as well as moderate medial joint line tenderness in the right knee.  Right knee range of motion was found to be from zero degrees to 115 degrees while left knee range of motion was found to be from zero degrees to 95 degrees.  There was no instability found on Lachman, posterior drawer, varus, or valgus stress to the bilateral knees.

A September 2010 VA examination report reflects the Veteran's complaints of knee pain and that he used Tylenol with poor relief.  He reported flare-ups of right knee pain every time he stood or walked, with a pain level of 7 or 8, and that these symptoms continued until he stopped to rest.  Flare-ups of left knee pain two to three times per week with a pain level of "6 to 8" and which lasted until he stopped to rest were also reported.  Knee braces were reported to be used several times per week, particularly on "bad" days, and he reported walking with a cane.  Other symptoms were reported to include redness, tenderness to palpation, stiffness, weakness, instability and that giving out a couple of times per week.  Other functional impairments were reported to include difficulty getting in and out of the bathtub, tiring easy with activities such as cooking or cleaning and difficulty using the stairs.

Physical examination conducted in September 2010 revealed tenderness with palpation of the inferior and superior patella as well as the lateral and posterior aspects of the knees, bilaterally.  Bony changes of the bilateral knees were found.  There was no redness, warmth or effusion found in either knee.  Strength was found to be "4/5" with giving way secondary to pain.  The examiner noted that the Veteran had an antalgic gait, that he used a straight cane, that he was not wearing braces and that he was unable to walk on his heels, toes or perform tandem walking.  Right knee flexion was found to be from zero degrees to 85 degrees with pain; he was also noted to have "-45 degrees" of flexion.  Repetitive motion testing revealed increased pain without increased weakness, decreased endurance, incoordination or change in degrees of range of motion.  Anterior/posterior drawer testing was negative, McMurray's sign was negative, medial and collateral ligaments were stable with varus and valgus pressure, all bilaterally.  The Board notes that left knee range of motion measurements were not provided by the examiner.  An accompanying bilateral knee X-ray revealed medial joint space narrowing bilaterally, with the right more so than the left, as well as femoropatellar joint space narrowing.

A May 2011 VA treatment note indicates that the Veteran's range of motion in the knees was "about" zero to 120 degrees bilaterally with some anterior crepitus.  There was no effusion noted.  He was found to be stable to anterior-posterior (AP) varus valgus stresses.

A July 2011 VA treatment note reflects the Veteran's reports that a cortisone injection into the knees did not really help him.  Physical examination revealed some crepitus.  Range of motion was noted to be from zero degrees to 120 degrees and he was stable to varus/valgus and AP stresses.  The provider noted that imaging had revealed mild arthritis.

A July 2011 private rheumatology treatment note reflects the Veteran's reports that his knees occasionally bothered him and that he denied a history of knee swelling or locking up.  Physical examination found a Baker's cyst bilaterally.  Flexion was noted to be "around" 120 degrees while extension was noted to be full.

A September 2011 VA treatment note indicates that there was no erythema, warmth or appreciable effusions on physical examination of the knees.

An October 2011 private rheumatology treatment note indicates that the Veteran's knee flexion was to "around" 100 degrees and that his extension was full.

A January 2012 private rheumatology treatment note indicates that the Veteran's knee flexion was to "around" 120 degrees while extension was full.

A December 2012 VA treatment note reflects the Veteran's complaints of severe knee pain.  Physical examination found the extremities to be without swelling or warmth.  The Veteran was noted to ambulate without assistance.

A May 14, 2013 VA DBQ report reflects the Veteran's complaints of severe knee pain that had worsened since his last examination.  This pain was rated as "8/10," was described as sharp with activity and achy at night, and worsened to "9/10" with walking 30 to 40 yards, using the stairs, bending the knees, doing yard work or laying in the bed to sleep.  Surgeries, injuries or treatment other than knee injections performed in 2011 were denied.  The Veteran was noted to constantly use a brace and occasionally use a cane to ambulate.

Physical examination conducted in May 2013 revealed tenderness or pain to palpation for the joint line or soft tissues of both knees.  Right and left knee flexion was found to be to 120 degrees with objective evidence of pain beginning at 120 degrees and extension was found to be to five degrees with objective evidence of painful motion at zero degrees.  Repetitive motion testing did not reveal any additional limitation of motion.  The examiner noted that, with increased repetition over time, it was expected that there would be no increased loss of functionality or range of motion during flare-ups or when the joint was used over a period of time and that there was no incapacitation, change in range of motion after three repetitions, no pain and no flare-ups during the examination.  Functional impairments were noted to include less movement than normal, pain on movement, disturbance of locomotion and crepitus with motion, all bilaterally.  Anterior instability, posterior instability and medial-lateral instability were found to be normal, all bilaterally.  There was no history of recurrent patellar subluxation or dislocation, any meniscal condition or surgical procedure for a meniscal condition, a knee replacement, or arthroscopic knee surgery.  Examination was negative for shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  Knee X-rays were noted to reveal degenerate or traumatic arthritis.

A December 2013 VA treatment note indicates that the Veteran denied joint pain or difficulty ambulating.  Physical examination found that the joints were stable without swelling or warmth.  The provider noted that the Veteran wore bilateral knee braces that helped with stability.

A January 2014 VA treatment note indicates that the Veteran had undergone his third and final knee injection and that he had reported no change in his knee symptoms.  Physical examination was negative for erythema, warmth or appreciable effusions.

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that, at no point pertinent to the current claims for increase  has the right or left  knee traumatic arthritis  warranted more than the 10 percent rating assigned.  

First, despite the Veteran's complaints of knee instability and giving way, objective examination in the April 2008 examination found the knees to be stable with negative Lachman, McMurray and Drawer testing while the September 2010 examination found the anterior-posterior drawer testing to be negative, McMurray's sign to be negative, and medial and collateral ligaments to be stable with varus and valgus pressure.  Moreover, the December 2013 VA treatment note indicates that the Veteran's knees were found to be stable despite the fact that he wore knee braces for stability.  In addition, the Veteran denied episodes of dislocation or subluxation in the April 2008 and May 2013 VA examination while objective evidence of such dislocation or subluxation were not found on examination.  Therefore, the right or left knee traumatic arthritis would not warrant a higher, or separate, rating under Diagnostic Code 5257.

As regards to limitation of motion under Diagnostic Codes 5260 and/or 5261, the evidence shows that the Veteran's service-connected right knee disability was manifested by extension limited to no less than five degrees and flexion was limited to no less than 85 degrees.  The Board notes that the September 2010 VA examination report found the Veteran's right knee flexion to be both to 85 degrees and "-45 degrees;" as such, this finding has not been considered herein.  Similarly, his left knee disability was manifested by extension limited to no more than five degrees and flexion was limited to no less than 85 degrees.  Such findings do not support the minimum, compensable rating under either diagnostic code for either knee.  In addition, the April 2008 and May 2013 X-rays found degenerative changes.  As such, a higher rating under Diagnostic Code 5003-for arthritis and limitation of motion-is therefore not assignable in either knee.

As noted, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board recognizes that during his April 2008 and May 2013 VA examinations, the Veteran reported right and left knee pain on range of motion testing but without additional limitation of motion.  Nonetheless, given the extent of right and left knee motion demonstrated by the Veteran at his VA examination, the overall level of disability demonstrated by the Veteran is not commensurate to a loss of flexion to 45 degrees or less or a loss of extension to 10 degrees or less, even after taking reported pain into consideration.  To the extent that pain was reported by the Veteran after repetitive motion testing at his May 2013 VA examination, the VA examiner noted that the Veteran did not demonstrate any further loss of motion or function due to such symptoms.  Moreover, the Board notes that the April 2008 VA examiner found that pain additionally limited flexion by five degree in the right and left knees, namely 105 degrees and 85 degrees, respectively.  However, even considering such additional limitation of motion, the overall level of disability demonstrated by the Veteran is not commensurate to a loss of flexion to 45 degrees or less or a loss of extension to 10 degrees or less, even after taking reported pain into consideration

In view of the foregoing, even after taking the factors identified in DeLuca into consideration, the Board finds that, for the period under consideration, a compensable disability rating cannot be granted for the right and/or left knee on the basis of limited motion.  Moreover, the post-service radiological studies, treatment notes and the VA examination reports simply do not reflect objective findings of ankylosis in the knee, or any suggestion that the Veteran effectively experiences ankylosis of either knee.  

Further, the Board also notes that separate 10 percent ratings for limitation of extension and flexion in each knee were awarded by the AMC, all effective May 14, 2013.  The Board further notes that the evaluation of the same manifestations under different diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Separate ratings may be granted only when "none of the symptomatology for any one of [the claimed conditions] is duplicative of or overlapping with the symptomatology of the other ... conditions."  Esteban, supra.  In light of the separate ratings for limitation of flexion and extension in each knee that have already been awarded to the Veteran, any additional rating for such limitation of motion in the knee would constitute further impermissible pyramiding.

The Board also finds that no other diagnostic code provides a basis for any higher or alternative rating for the right and/or left knee.  There are no objective medical findings of, and the Veteran has not alleged, ankylosis, impairment of the tibia or fibula or genu recurvatum.  In the absence of such findings, evaluating either of the Veteran's knees under Diagnostic Codes 5256, 5262, or 5263 is not warranted.  See 38 C.F.R. 4.71a.  The May 2013 VA examiner noted that the Veteran did not have any meniscal conditions nor had he undergone any surgical procedures for a meniscal condition; evaluation under Diagnostic Code 5258 or 5259 is not warranted.  Moreover, the disability was not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule for this appellate period.

In evaluating the right and left knees, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Clearly, the Board has considered complaints in reaching the above determinations.  Generally, however, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  In this regard, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of higher ratings for the right and/or left knee.

C.  Other Considerations

Additionally, the Board finds that at no pertinent point have the post-operative incisional scar and muscle injury to the right thigh, scars and a muscle injury of the left thigh and tibia and right or left knee traumatic arthritis been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the March 2014 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).38 C.F.R.     § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to each disability currently under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the left thigh, right knee and/or left knee.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran reported that he was retired due to his age during the  April 2008 VA examination , and reported that he was retired during the September 2010 VA examination.  As there is no suggestion of that the Veteran would be  unable to obtain or maintain gainful employment due to his service-connected left thigh, right knee and/or left knee disability, consideration of a TDIU in connection with the higher rating claims on appeal is not warranted. 

For all the foregoing reasons, the Board finds that there is no basis for any higher, or staged rating for the left thigh scar and muscle injury, right knee traumatic arthritis, or r left knee traumatic arthritis,  pursuant to Hart, and that each claim for higher rating must be denied.  The Board finds that the preponderance of the evidence is against assignment of any higher or additional rating for any disability under consideration.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 30 percent for scars and muscle injury of the left thigh and tibia, with retained foreign bodies of the left leg, below the knee, residual muscle hernia and popliteal space is denied.

A rating in excess of 10 percent for traumatic arthritis of the right knee is denied.

A rating in excess of 10 percent for traumatic arthritis of the left knee is denied.



REMAND

The Board's review of the claims file reveals that further RO action on the remaining claim for an increased rating a post-operative incisional scar is warranted.   

With regards to the Veteran's right thigh disability, and as detailed in the Board's September 2012 and October 2013 remands, additional clarification had been required as to the severity of this disability.  In the  previous remands, the Board sought  clarification as to the significance, if any, of past evidence showing the presence of shrapnel in the right vastus and directed the examiner to provide an assessment as to whether the residuals for any muscle group found to be involved was best characterized as moderate, moderately severe or severe.  In a November 2013 examination report, the VA examiner opined that the Veteran's in-service injury to the right thigh was consistent with right vastus involvement.   However, the examiner did not provide an assessment as to severity of such impairment-whether the overall residuals for Muscle Group XII were best characterized as moderate, moderately severe or severe.  Accordingly, on remand, the  addendum opinion addressing that matter should be obtained.

To ensure that all due process requirements are met, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties to notify and assist VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter remaining on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization,  to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the November 2013 VA examiner.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to, and be reviewed by, the examiner.,

Specifically, the examiner should provide an assessment as to whether the Veteran's overall residuals for Muscle Group XIV (i.e., right vastus muscle involvement) is best characterized as moderate, moderately severe, or severe.

Complete, clearly-stated rationale for the conclusion reached must be provided.

3.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, readjudicate the matter remaining on appeal, in light of all pertinent evidence and legal authority, to include consideration of 38 C.F.R. §§ 4.14 and 4.55(e) and the diagnostic codes pertaining to injuries to muscle groups other than Muscle Group XI that are implicated by the evidence, including, but not limited to, Diagnostic Code 5314. 

4.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to, and discussion of, any additional legal authority considered, including any diagnostic codes considered that pertain to injuries to muscle groups other than Muscle Group XV (to particularly include Muscle Group XIV and Diagnostic Code 5314), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


